Citation Nr: 1501377	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-23 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left wrist disability.

2.  Entitlement to service connection for left eye disability.

3.  Entitlement to service connection for pseudofolliculitis barbae (PFB). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1982 to April 1987.        

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  A September 2011 rating decision denied service connection for a left wrist disability.  A May 2012 rating decision denied service connection for a skin disability and for a left eye disability.  

The Veteran was scheduled for a Travel Board hearing in May 2014, but he failed to appear for the scheduled hearing.  Therefore, his request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(e) (2014).

In his July 2011 statement, the Veteran indicated that he has been unemployed since around 2009 due to the problems he experienced with his now-service connected left wrist disability.  The Veteran has stated that, since at least 2000, he has been unable to handle work tools and work equipment due to his left wrist disability, and that he has been laid off from multiple positions over the years due to his disability.  While this issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Competent and credible evidence establishes that the Veteran's arthritis of the left wrist is related to an in-service injury/fracture.  

2.  The Veteran's left eye disabilities (esotropia and strabismus with related photophobia and dry eyes), while congenital in nature, are shown to have permanently worsened in service.
 
3.  The competent and probative evidence fails to establish a diagnosis of pseudofolliculitis barbae or any other skin disability during the pendency of the appeal.

CONCLUSIONS OF LAW

1.  The criteria for service connection for the residuals of a fracture of the left wrist, to include arthritis, have been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for service connection for left eye esotropia and strabismus with related photophobia and dry eyes have been met.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2014); 38 C.F.R. §§  3.303, 3.304 (2014).

3.  The criteria for service connection for pseudofolliculitis barbae have not been met. 38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability). Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Given the favorable determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for granting the Veteran's service connection claims for left wrist and left eye disability without detriment to his due process rights.

With regard to the claim for service for PSB, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board. Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters in April and May 2012, prior to the initial adjudication of the claims, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required.

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in evidence.  No outstanding evidence has been identified that has not otherwise been obtained.

The RO provided the Veteran with a VA skin examination in May 2012.  The examiner obtained a complete complaint history from the Veteran and provided a thorough physical examination, including the appropriate testing.  Rationale was provided to support the negative findings.  The examinations of record are adequate for adjudicating the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Left Wrist Disability

The Veteran's January 1982 service entrance examination was negative for any left wrist-related findings, and his upper extremities were deemed to be within normal limits.  His STRs do not show any diagnosis of, or treatment for, a left wrist injury.  However, they do show a left knee injury in October 1986, which resulted from a fall.  The Veteran's March 1987 separation examination was negative for any left wrist-related findings, and his upper extremities were deemed to be within normal limits.  He denied "all other significant medical or surgical history" and did not note any left wrist pain, or other issues, on his separation medical history report.

VA treatment records from November 2010, May 2011, and August 2011show that the Veteran was diagnosed with significant arthritis and degenerative joint disorder in his left wrist, which the physicians opined stemmed from an old fracture.  Private treatment records from June 2011 showed the same diagnosis, and seconded the opinion that the Veteran's left wrist disability stemmed from an old ulnar styloid fracture.         

In an August 2012 statement, the Veteran related that he visited sick call while in active service for a knee injury which occurred while he was doing exercises (in October 1986), and that it was during that fall when he injured his left wrist when trying to break his fall with an open left palm.  The Veteran has related that his left knee injury was the more serious injury he experienced that day, and that that was the reason why he attended to the left knee, and not to his wrist.  The Veteran reported in that statement, and multiple other statements, that he is unable to use his left hand as well as he used to be able to, and that he cannot perform functions such as opening jars or handling work-related tools and equipment and performing work-related functions due to his left wrist problems. 

The Veteran's left wrist disability, which includes arthritis (a chronic disease), was not diagnosed during his active service, and was not diagnosed one year following his discharge from active service.  However, the Board can evaluate his left wrist disability by way of continuity of symptomatology, which would provide the nexus between the Veteran's claimed in-service injury and his current disability.  The Veteran's testimony provides the evidence necessary to do so.  

The Veteran's lay testimony is not buttressed by contemporaneous medical evidence - his STRs only contain mentions of a left knee injury, and not a left wrist injury.   However, the Board cannot determine that said testimony lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board finds the Veteran's claim that he injured his left wrist while breaking a fall which also injured his knee credible.  The Veteran's STRs do contain complains of a left knee injury, which occurred in October 1986, and the Board finds it plausible that the Veteran considered his knee to be a bigger problem than his left wrist, and that he focused on receiving treatment for his left knee.  In addition, the Veteran has never wavered in his description of the in-service injury, or its consequences, which included ongoing left wrist pain, swelling, reduced range of motion, and issues with the left hand and fingers.  As such, the Board finds the Veteran's lay testimony credible and assigns significant weight to it.     

While the Veteran is not competent to diagnose arthritis or degenerative joint disease, both of which are his current diagnosis, he is competent to report when he injured his wrist, as that is a matter that required not specified knowledge and can be described by a lay person.  The Veteran's in-service left wrist injury was an event which he experienced and was able to describe and observe as a lay person.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Veteran competent to provide lay testimony as to the fact that he injured his left wrist as a result of an-service fall.  

The competent and probative medical evidence of record all agrees on the fact that the Veteran has significant arthritis and degenerative joint disorder in his left wrist, and that his left wrist disability stems from an old ulnar styloid fracture.  While none of the doctors have been able to ascertain when that old fracture took place, the Veteran has not reported any other injuries to his left wrist besides the one that took place in active service.  He has, however, consistently related that ever since he injured his left wrist in active service, he has been experiencing pain, swelling, and reduced range of motion and strength in the left wrist, which have continued since service and have progressively worsened over the years.  As such, the Board must conclude that his current left wrist disability was caused by the left wrist injury which he experienced in service, and that the Veteran has continued to experience symptoms of a let wrist disability in the years following his active service.              
   
Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for the residuals of a fracture of the left wrist, to include arthritis,  is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for a left wrist disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Eye Disability

A Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.

As previously noted, service connection will be granted for a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a).  Service connection is possible for congenital disease, but not defects, and the presumption of soundness applies to such diseases.  Quirin v. Shinseki, 22 Vet. App. 390 (2009).  A congenital disease is capable of worsening; while a congenital defect is static.  Id.

The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2013).  This statutory provision is referred to as the "presumption of soundness." Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  In VAOGCPREC 3-2003, VA's General Counsel reinforced that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52-53 (2012); see also 38 C.F.R. § 3.304(b)  ("Only such conditions as are recorded in examination reports are considered as noted.").  This presumption is only rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service. See Wagner, 370 F.3d at 1096; Bagby v. Derwinski, 1 Vet. App. 225 (1991). The two parts of this rebuttal standard are referred to as the "preexistence prong" and the "aggravation prong." Horn, 25 Vet. App. at 234.
 
The aggravation prong may be met by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096; see also 
38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits, and, conversely, where the presumption is not rebutted, the Veteran's claim is one for service connection, and not aggravation. Wagner, 370 F.3d at 1096.  Accordingly, no deduction for the degree of disability existing at the time of entrance shall be made if a rating is awarded. 38 C.F.R. § 3.322  ("In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service...").

The Veteran seeks service connection for a left eye disability, which the record shows has been present since childhood and is understood to be congenital in nature.  The Veteran's current left eye disability has been referred to as esotropia and strabismus with related photophobia and dry eyes; all are related to an intertwined diagnosis of the congenital disability.  The Veteran filed the present claim in July 2011.  A VA examination in May 2012 suggests that the Veteran's left eye disability has remained relatively stable since 1985.

The Veteran's January 1982 service entrance examination noted that he wore glasses and contact lenses, and that his vision was 20/25 bilaterally.  The Veteran checked "no" to the questions about any other "eye trouble," "dizziness" or "frequent or severe headaches."  His eyes - general (visual acuity and refraction), opthalmoscopic, pupils, and ocular motility - were evaluated as clinically normal.  There were no notations regarding photophobia.  STRs dating from 1985 document his complaints of double vision and photophobia, which was ultimately attributed to his history of strabismus.  However, because the medical experts have found the Veteran's left eye disability to be congenital, and to have been treated prior to service, the presumption of soundness is found to be rebutted by clear and unmistakable evidence.  The question remains whether the congenital condition is a defect or a disability.

VA sought an opinion to determine, in part, if the disability was a congenital defect or a congenital disease.  The April 2012 examiner explained that the Veteran had diagnoses of strabismus and esotropia (as a child), diplopia (as a child), dry eyes (in April 2012), and light sensitivity (in August 1985).  The latter two problems seem to be associated with the former two.  Reference is also made to reports in the STRs that describe the Veteran as having strabismus as a child and undergoing surgery for the same prior to entering service.  

There is no opinion of record that the left eye condition is a congenital defect.  However, as described below, there is evidence of aggravation, which would belie a finding that it is a defect.  Applying the benefit-of-the-doubt in favor of the Veteran, the Board must conclude that the Veteran's left eye disability is a congenital disease rather than a defect.  The facts clearly support a finding that the left eye condition was present since he was a child.  However, the examiner did not rule out the possibility of worsening or aggravation.  As such, the Veteran's left eye disability may be service-connected if it was shown to have worsened beyond the normal progression of the disease.

As noted above, the Veteran made no complaints of double vision or photophobia at enlistment.  The first reference to such complaints is shown to be in 1985.  Tinted glasses were order in June 1985 due the Veteran's report of headaches and dizziness and his history of strabismus as a child.  In August 1985, the Veteran reported to the physician that his double vision was making his unable to perform his duties, that he almost hit a helicopter two days prior due to it, and that he refused to return to duty as his vision issues were an emergency.  Three days later, the Veteran was diagnosed with a left eye contusion, and a laceration around the eye, which required sutures.  His vision without glasses was noted to be 20/25. 

In another April 1986 note, the Veteran reported double vision for about two weeks, and trouble driving due to it.  The optometrist noted that the Veteran had strabismus as a child, and that he claimed that his left eye still had problems.  Upon examination, the optometrist noted that the Veteran's eyes showed scars of strabismus surgery, and that the Veteran had possible diplopia (double vision), which was minimal and intermittent.  The optometrist recommended that the Veteran not perform duties which would be hazardous due to his minimal diplopia.  In the same month, the physical profile board proceedings note showed that the Veteran was no longer allowed to drive military vehicles due to his double vision.         

In September 1986, the Veteran was noted to have a history of diplopia, and the optometrist related that the Veteran was not able to work in his MOS, that he had a profile, and that he was "not good for retention" and that a determination of fitness was needed.  A day later, another optometrist noted that the Veteran had diplopia on the left field of vision, for which he seemed to compensate by turning his head.  The optometrist concurred that the Veteran should not perform hazardous duties 

The Veteran's March 1987 service separation examination showed that he experienced intermittent double vision.  The Veteran noted on his medical form that he experienced both strabismus (being "cross-eyed") and slight double vision.  The Veteran also noted that he "[saw] double sometimes and [he] just [had] to relax."  The Veteran's vision was noted to be 20/20 bilaterally.  

In sum, service treatment records beginning in 1985 (over two years after service entrance) show that the Veteran was in on multiple occasion for complaints of double vision and photosensitivity that resulted in him being issued tinted glasses and placed on a physical profile, and that it was ultimately determined that the Veteran's left eye disability no longer made him good for retention.  Such strongly suggests a worsening of the preexisting left eye disability.  However, despite the medical opinions of record, the Board has been unable to determine if this demonstrated worsening was beyond the expected normal progression of the disease and there is not clear and unmistakable evidence to rebut the presumption.

As such, the legal requirements of 38 U.S.C.A. § 1153, a demonstration that the worsening was due to the normal progression of the disease, have not been met and the presumption of soundness applies.  The requirements for service connection for aggravation of the pre-existing left eye disability have been met.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Pseudofolliculitis Barbae

Review of the Veteran's service treatment records reveals that, during his January 1982 enlistment examination, findings for the skin were within normal limits.  The Veteran's STRs show that he was diagnosed with PFB in January 1986.  The Veteran's March 1987 separation examination showed that he was noted to have depigmented areas on his back and shoulders, which was reported to be tinea versicolor.   

Post-service treatment records fail to demonstrate evidence of a skin disability, and there is no indication that the Veteran ever sought treatment for PFB or any other skin disease after he separated from active service.

During the April 2012 VA examination, the examiner noted that the Veteran was diagnosed with PFB in January 1986.  The examiner related that the Veteran did not have any current skin diseases, and that the skin examination was essentially normal.  The examiner opined that the Veteran's PFB was less likely than not related to his active service, as there was no medical evidence that the Veteran has developed a chronic condition as a result of his service.  The examiner added that there was an absence of documentation related to the Veteran's PFB, and that the skin examination performed was essentially normal.     

Based on a review of the complete evidence of record, the Board concludes that the competent medical evidence is against the Veteran's claim for service connection for pseudofolliculitis barbae.  As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, there is no medical evidence of record demonstrating that the Veteran has a current diagnosis of PFB, or was diagnosed with the condition at any time during the pendency of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Board has also considered the Veteran's personal assertions that he has PFB.  The Court has repeatedly held that a Veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the Court has also held that a lay person, such as the Veteran, is not competent to offer an opinion on a matter clearly requiring medical expertise, such as diagnosing a complex skin disease.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  As a result, although the Board recognizes the Veteran's sincere belief in the existence of his claimed skin disability, his assertions do not constitute competent medical evidence sufficient to establish that he has a current skin disability and to, ultimately, establish service connection.  

The Board also notes that, in an April 2012 statement, the Veteran reported that his PFB was especially bad in April and May, when the air was dry.  The VA examination was performed in April, a month during which the Veteran stated his skin was at its worst, and the examiner failed to find any evidence of PFB, and any other skin disability.  

Accordingly, the Board concludes that the competent and probative evidence of record fails to support the Veteran's claim of entitlement to service connection for PFB.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 27 4 F.3d 1361 (Fed. Cir. 2001).


ORDER


Entitlement to service connection for the residuals of a fracture of the left wrist, to include arthritis, is granted.

Entitlement to service connection for left eye esotropia and strabismus with related photophobia and dry eyes is granted.

Entitlement to service connection for pseudofolliculitis barbae is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


